United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baton Rouge, LA, Employer
__________________________________________
Appearances:
Frank Granger, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 17-0224
Issued: August 16, 2018

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On November 3, 2016 appellant, through counsel, filed a timely appeal from a July 13,
2016 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). The Board
assigned Docket No. 17-0224.
By decision dated June 27, 2002, OWCP reduced appellant’s compensation after, finding
that his actual earnings as a modified distribution clerk effective April 3, 2002 fairly and
reasonably represented his wage-earning capacity.2 By decision dated December 17, 2007, it
modified in part its June 27, 2002 loss of wage-earning capacity (LWEC) determination. OWCP
found that the evidence of record was sufficient to establish that appellant was entitled to
compensation for total disability beginning August 23, 2007. It further determined, however, that
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
By decisions dated June 6, 2003, May 11, 2004, September 1, 2005, and September 14, 2006, OWCP denied
modification of its loss of wage-earning capacity determination.

the evidence was insufficient to support total disability or modify the LWEC prior to
August 23, 2007.3
On April 13, 2016 appellant, through counsel, requested reconsideration. He argued that
the July 27, 2002 LWEC determination erroneously found that appellant could work as a part-time
modified distribution clerk. Counsel further asserted that OWCP erred in failing to find that he
sustained a recurrence of disability such that he was totally disabled from April 2, 2002 to
August 23, 2007. He maintained that the impartial medical examiner only released appellant to
work a four-day week rather than the five offered by the employing establishment.
By decision dated July 13, 2016, OWCP denied appellant’s request for reconsideration as
it was untimely filed and failed to demonstrate clear evidence of error. It found that he had not
submitted any relevant new medical evidence or raised a new legal condition sufficient to show
error in its prior decision.
The Board has duly reviewed the matter and finds that the case is not in posture for decision
as the case record is incomplete. Appellant maintained that the case record does not contain a
report from an impartial medical examiner. The record is devoid of medical evidence prior to
2001.
Section 501.2(c) of the Board’s Rules of Procedure,4 provides that the Board has
jurisdiction to consider and decide appeals from the final decision of OWCP in any case arising
under the [Federal Employees’ Compensation] Act.5 Because the record as transmitted to the
Board is incomplete and would not permit an informed adjudication of the case,6 the Board is
unable to properly consider and decide appellant’s claim. The case, therefore, is remanded to
OWCP for reconstruction and proper assemblage of the record.7 After such further development
as deemed necessary, OWCP should issue a de novo decision on appellant’s request for
modification of the June 27, 2002 LWEC determination.

3

Appellant submitted multiple requests for reconsideration of OWCP’s denial of modification of its June 27, 2002
LWEC determination prior to August 23, 2007, which OWCP denied by merit decisions dated February 27, 2009,
March 17, 2010, June 20, 2011, September 25, 2012, February 5, 2014, and April 8, 2015.
4

20 C.F.R. § 501.2(c).

5

5 U.S.C. §§ 8101 et seq.

6

See Victor Verenbec, Docket No. 90-1429 (1991).

7

See W.B., Docket No. 15-1751 (issued March 8, 2016).

2

IT IS HEREBY ORDERED THAT the July 13, 2016 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this order of the Board.
Issued: August 16, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

